DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 01/28/2021.
In the application claims 1-7, 9-19 are pending. Claim 8 has been canceled.
To expedite the prosecution of this application, the Office is not restricting claim(s) 2-4. Claim(s) 2, 3, and 4 are species of each other. Further amendments to claim(s) 2-4 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.
Applicant’s argument with respect to the amended limitation were fully considered. However the arguments are moot in view of the new grounds of rejections. Previously presented dependent claim 8 was claiming “wherein the device includes a barrier assembly to restrict access to the parking lot” currently amended claim 1 is claiming “wherein the device includes a barrier assembly to restrict access to the parking slot…” i.e. the individual parking slot. Therefore, required further search and new grounds of rejection. 

Specification
Amendments to specification and Abstract filed on 01/28/2021 are accepted. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 is directed to “a device… comprising: a user interface… a parking meter… a server…” It is Examiner’s educated guess that Applicant meant to claim a system “comprising: a user interface… a parking meter… a server…” The claim recites, “a server to communicate with the parking meter.” However, fails to establish the reason the server communicating with the parking meter, therefore, essential matter not claimed, such omission amounting to a gap between the claimed elements. See MPEP § 2172.01. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Claim 10 recites, “the device includes a housing including at least one of multiple electronic components including a chip reader, a display, a plurality of backlight panels or indicators and a plurality of switches…” However, fails to establish (i) the relation with any of the claimed component with other claimed component, reasons for the claimed components, therefore, essential matter not claimed, such omission amounting to a gap between the claimed elements. See MPEP § 2172.01. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.

Claim 1-7, 9-12,  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2015/0138001 A1) and further in view of Humphreys (US 2020/0302790 A1); Humphreys’s provisional application filed 08/25/2017, contains the entire discloser, and further in view of Worshan (US 6,150,958 A).
Consider claim 1, a device (99) for parking a vehicle (104) in a parking slot (105), (Davies teaches, “FIG. 1 shows a parking space management system (99)… In FIG. 1 the parking space (105) located in parking space area (106)” See ¶ 0045) comprising: 
a user interface (113) to reserve and assist in parking a vehicle (104) in a parking lot (106), (Davies teaches, “[t]he user interface to the web-based control system (118A) is either provided through a web page, or through a wirelessly connected mobile device application.” See ¶ 0111. Davies teaches, “FIG. 7 shows an example embodiment of a computer-implemented user interface for users to log into a reservation system and book one or more parking reservations. Users can manage multiple parking reservations through this interface. Reservations can be made for an individual, or a group of individuals. Reservations can be made for a 24 hour period, for the day, for the morning only, for the afternoon only, for the evening, for an event, or by the hour. Reservation details are stored in the parking space availability database (135)” See ¶ 0116); 
a parking kiosk (100/134) to cooperate with the user interface (113) to allow the user to park the vehicle (104) in the parking lot (106), (Davies teaches, “[e]ach managed parking space (105) has its own dynamically updatable display device (100) and vehicle detection and recognition system (101) housed within a protective unit (134)… security camera (102) with a wide angle view is installed at the end of the four parking spaces (105)” See ¶ 0066. Davies teaches, “the reservation module (143) retrieves the currently active parking space rules from the parking space availability database (135) to determine what the active reservation is. Parking space rules are cross referenced against events in the parking space events database (137) to determine what the appropriate message to be displayed on the display device (100) is.” See ¶ 0122 “the reservation module (143) sends the returned message from process (167) to the display device software control module (132) to be displayed on the display device (100).” See ¶ 0123.); 
wherein the parking kiosk (100/134) is configured to interact with the application for reserving an empty parking slot (105/106) for the vehicle (104), (Davies teaches, “reservation module (143) is the software application responsible for coordinating the activities of the various software and database modules required to run the parking space management system (99).” See ¶ 0073.) 
the parking slot is empty, (Davies teaches, “the reservation module (143) determines if the parking space (105) is currently empty, and if so, determines if the current named group reservation has expired (187). If the reservation has expired, then that reservation is cancelled (186) in the parking space availability database (135)” See ¶ 0136); 
a server (108) to communicate with the parking kiosk (100/134), (Davies teaches, “the computer software components of a computer (108) integrated in the parking space management system (99) of FIG. 1. The database collection (117), which may be stored locally on the computer (108) or on a remote server accessible to computer (108)” See ¶ 0068.)

Davies teaches, “[t]he dynamically updatable display device (100) may also support the use of clocks, count down timers, or elapsed time displays to indicate amount of time the vehicle (104) has been parked.” See ¶ 0070. Therefore, one of ordinary skilled din the art, would argue that the display device (100) is a parking meter, nonetheless, Davies does not explicitly state that dynamically updatable display device is a parking meter, in an analogous art, Humphreys teaches, “a communication device associated with an automotive vehicle, a parking meter associated with a parking space, wherein the communication device is configured to communicate with the parking meter, and a server in communication with the communication device and the parking meter.” See ¶ 0004. Humphreys teaches, “[t]he parking meter 500 may comprise a data communication system 530 configured to enable the parking meter 500 to communicate data 540, such as presence or absence of a vehicle in a parking space 700… See ¶ 0038.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Davies and include a parking meter at each parking space, as suggested by Humphreys in an effort to individually meter and monitor the time each vehicle has parked in the parking facility; therefore accurate determining the possible violators and available parking spaces in the facility.

With respect to, wherein the device includes a barrier assembly to restrict access to the parking slot, Humphreys teaches, “system 100 may comprise a gated parking facility that may include a gate 712 in communication with the system 100, for example, with wired or wireless communication devices (not shown). The gate 712 may be configured to close when the parking area 700 is full and automatically open when a space 712 becomes available.” See ¶ 0019. Humphreys do not teach that the individual parking slot comprise a barrier assembly to restrict access; nonetheless, in an analogous art, Worsham teaches, “a remote controlled parking barrier apparatus … of the invention comprises a base housing, a barrier arm including a shaft rotatably mounted in the housing, and a drive assembly disposed within the base housing including a pivot arm having a proximal end fixed to the shaft, and a driver having a reciprocally driven plunger connected to a distal end of the pivot. The plunger is rotatably connected to the distal end of the pivot arm, while the driver is pivotally connected to a bottom wall of the base housing. The resulting simple linkage allows the plunger of the driver to rotate the pivot arm the 90° necessary to swing the barrier arm from a horizontal to a vertical position in a mechanically reliable manner with a minimum number of mechanical components.” See Col. 2 lines 28-44 and Fig. 1. Worsham teaches, “parking barrier devices advantageously allow a parking lot or parking garage to reserve individual spaces for VIP's or other individuals. In operation, the mounting base of the device is bolted or otherwise secured 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Davies-Humphreys and further include “parking barrier devices advantageously allow a parking lot or parking garage to reserve individual spaces for VIP's or other individuals,” as suggested by Worsham, thereby making sure when the VIP guests arrive, they can park their vehicle without a further delay.

Consider claim 2, the device for parking the vehicle in the parking slot as in claim 1, wherein the server (108) communicates wirelessly with the parking meter (100/134), Davies teaches, “updatable display device (100), vehicle detection and recognition system (101) and remote camera (102) are connected through network switches and network cables (109), or by wireless connection, to the computer (108).”  

Consider claim 3, the device for parking the vehicle in the parking slot as in claim 1, wherein the server communicates by a wire with the parking meter, Davies teaches, “updatable display device (100), vehicle detection and recognition system (101) and remote camera (102) are connected through network switches and network cables (109), or by wireless connection, to the computer (108).”  

Consider claim 4, the device for parking the vehicle in the parking slot as in claim 2, wherein the device includes a global positioning system (GPS) for the parking meter to communicate with the server. In an analogous art, Humphreys teaches, “[t]he parking meter 500 may comprise a data communication system 530 configured to enable the parking meter 500 to communicate data 540, such as presence or absence of a vehicle in a parking space 700… data 540 may be communicated, for example, wirelessly via the communication system 530 to the server or servers 200, the mobile device 300, the vehicle 400, and/or the GPS locator and/or tracking system 600” See ¶ 0038.

Consider claim 5, the device for parking the vehicle in the parking slot as in claim 1, wherein the user interface is configured to accept payment for the parking lot, Davies teaches, “FIG. 8 shows an exemplary web page interface which may be used for entering information into a web-based server or cloud-based server to register a vehicle in the parking space management system.” See ¶ 0032. Davies teaches, “[s]ome pieces of data maintained in the vehicle identification database (136) include the vehicle identification information, the operator contact information, the vehicle billing information, and the vehicle group memberships.” See ¶ 0119, and Fig. 8. 

Humphreys teaches, “mobile application 320 may be further configured to alert a user, for example, via the mobile device 300, in response to such query, instruction, or other request to locate an available parking space, as to whether there are available parking spaces proximate the user or the mobile device 300…. If there are available parking spaces proximate the user or the mobile device, the mobile application may, for example transmit to, or display on, the user's mobile device the location or directions to the available parking space(s).” See ¶ 0022.


Consider claim 7, the device for parking the vehicle in the parking slot as in claim 1, wherein the user interface is at least one of a smartphone or mobile, a tablet, PDA, a laptop or a computer, Davies teaches, “user interface to the web-based control system (118A) is either provided through a web page, or through a wirelessly connected mobile device application.” See ¶ 0111. “a registered user (152) (FIG. 6) logs into a Parking Reservation web-site from an Internet connected computer, tablet, or mobile device, and reserves a parking space (105) for a specific period” See ¶ 0152.

Davies teaches, “FIG. 2 shows a parking space (105) with a vehicle (104) parked in it. The vehicle license plate has been read and validated by the license plate recognition module (116) (FIG. 4) as belonging to the ‘office’ group. As the current parking restriction allows vehicles (104) from the office group to park in the parking space (105) at any time of day or night, the dynamically updatable display device (100) now reads: ‘Authorized Vehicle’.” See ¶ 0059. Humphreys teaches, “system 100 may be configured to distinguish between parking spaces 710 that are without parking restrictions, and restricted parking spaces 710x, and determine whether a user requesting a parking space has a status that qualifies for use of a restricted parking space 710x, and if so, communicate the location of available restricted parking spaces 710x, to users of appropriate parking status.” See ¶ 0018.

Consider claim 10, the device for parking the vehicle in the parking slot as in claim 1, wherein the device includes a housing (134) including at least one of multiple electronic components including a chip reader, a display, a plurality of backlight panels or indicators and a plurality of switches, Davies teaches, “display device (100) and vehicle detection and recognition system (101) housed within a protective unit (134).” See ¶ 0066. “recognition system (101) may also contain a connected physical RFID reader” See ¶ 91.

“vehicle detection and recognition system (101) may consist of various hardware and software devices used to collect information about the parked vehicle (104). Information collected can include, but is not limited to: captured image data, RFID signatures, proximity information, motion information, Bluetooth signatures, Wi-Fi signatures, QR Codes, barcodes, vehicle color, vehicle profile, and license plate number… system (101) may comprise a proximity sensor, motion detector and/or a camera for capturing images of the vehicle's license plate so that the vehicle can be identified by a license plate recognition module (116)…” See ¶ 0046.

Consider claim 12, the device for parking the vehicle in the parking slot as in claim 11, wherein the camera includes a wide angle lens, Davies teaches, “cameras (102) may be mounted in the parking space area (106) to provide a wider angle view of the parking space (105) for security monitoring purposes.” See ¶ 0047. Davies teaches, “security camera (102) with a wide angle view is installed at the end of the four parking spaces (105)” See ¶ 0066.

Consider claim 19, the device for parking the vehicle in the parking slot as in claim 1, wherein the parking meter includes an onboard battery, Humphreys teaches, “[t]he parking meter 500 may comprise a power source, 520. The power source 520 may be a battery…” See ¶ 0036.

Claim 13-16  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2015/0138001 A1) and further in view of Humphreys (US 2020/0302790 A1), in view of Worshan (US 6,150,958 A), and further in view of Clem (US 2014/0335897 A1).
Consider claim 13, the device for parking the vehicle in the parking slot as in claim 1, wherein [which element] comprises a first display and second display, Davies teaches, “[t]he dynamically updatable display device (100) supports multiple display effects, including text scrolling.” See ¶ 0070. Nonetheless, in an analogous art, Clem teaches, “the urban communications system includes a) one or more mobile devices, each device having a unique address or handle associated with a guest user; b) an urban communications portal, and a navigational software application compatible with the mobile device. The portal device features a prominent display screen, including touch-responsive graphical guest interface, and at least one short-range radio receiver adapted to be in digital communication with a plurality of mobile devices and beacons within a defined area around the portal.” See ¶ 0013. Clem teaches, “communications from a user in search of an open parking space are answered by the administrative server, and the server directs the user to a vacant parking space and adjusts inventory as parking availability tightens. Users complete the loop by making payment, either wirelessly or using card readers built into the parking urban portals.” See ¶ 0020. Clem teaches, “[p]eripheral devices associated with the processor may include a video controller (55) and one or more video displays (17a, 18a)… the contents of the video display, which may be an LED image, an LCD image, or a rasterized image of a CRT, See ¶ 0106, Figs. 2, 3b, and 5.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Davies-Humphreys-Worshan and include multiple displays 17 and 18, as suggested by Clem in an effort to provide the end-user different information on each screen, OR have first display for video feed and second display for the user interaction; therefore, providing a user friendly display.

Consider claim 14, the device for parking the vehicle in the parking slot as in claim 13, wherein the first display is configured to display the vehicle license number, See Clem ¶ 0106, Fig. 2, 3b, and 5. Davies teaches, “automated vehicle detection and recognition system, which may use one or more systems or devices for identifying a vehicle such as a license plate recognition (LPR) system, an automatic number plate recognition (ANPR) system, an image capture device,” See ¶ 0012. Davies teaches, “[t]he computer (108) also stores image and vehicle data from the vehicle detection and recognition system (101) and remote cameras (102), and runs the display device software control module (132) that updates the dynamically updatable display device (100).” See ¶ 0049, 0075, 0092.

Davies teaches, “the display device (100) would indicate that the vehicle (104) is recognized as parking for the event, and so therefore does not have to move, but that an extra hourly rate is going to be charged.” See Davies, ¶ 0107.

Consider claim 16, the device for parking the vehicle in the parking slot as in claim 15, wherein the second display is configured to display that is information of the parking lot [possible typographical error in this sentence], Davies teaches, “the display device (100) would indicate that the vehicle (104) is recognized as parking for the event, and so therefore does not have to move, but that an extra hourly rate is going to be charged.” See Davies, ¶ 0107.

Consider claim 18, the device for parking the vehicle in the parking slot as in claim 1, wherein the parking meter includes an ultrasonic sensor to sense the movement of the vehicle, “recognition system (101) may consist of various hardware and software devices used to collect information about the parked vehicle (104). Information collected can include, but is not limited to: captured image data, RFID signatures, proximity information, motion information…” See ¶ 0046. Clem teaches, “[v]ehicles 104 are sensed by strain-gauges, by shifts in magnetic field, photometrically, by shifts in electric field, by radio tracking, or by other sensing means. The sensors may be distributed in the pavement and communications are mounted in a unit at the curb. Other sensor elements are also useful. Magnetic and photovoltaic sensors are able to ultrasonic sensors may also be used.” See ¶ 0132.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2015/0138001 A1) and further in view of Humphreys (US 2020/0302790 A1), in view of Worshan (US 6,150,958 A), and further in view of Moran (US 2017/0032584 A1).
Consider claim 17, the device for parking the vehicle in the parking slot as in claim 1, wherein the parking meter further comprises a near field communication (NFC), Moran teaches, “systems and methods for managing parking events. In one aspect, a smart phone, or a mobile computing device, interacts with a smart parking meter to permit the user to complete a parking transaction” See ¶ 0006. Moran teaches, “The user's computing device 110 can be paired with the correct meter corresponding to their particular parking spot in several ways… a secondary signal such as NFC or Bluetooth can be broadcast from the meters and the user's smart phone can respond (e.g. via iBeacon methodology or similar), thus notifying the correct meter of the user’s location.” See ¶ 0044. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Davies-Humphreys-Worshan and include NFC communication in the parking meter, as suggested by Moran in an effort to provide the accurate location of the end-user; therefore, the system can accurately determine with parking meter to be charged.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683